ORDER

PER CURIAM.
Norman Miller (“Husband”) appeals the trial court’s judgment awarding Kathy Miller (“Wife”) an undivided one-half interest in both parties’ pensions, ordering Husband to not take any action to reduce his retirement benefit and adopting Wife’s appraisal of the couple’s home.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. The judgment is supported by substantial evidence and is not against the weight of the evidence. An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. We affirm the judgment under Rule 84.16(b).